Citation Nr: 1121498	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for status post cholecystomy. 

3.  Entitlement to service connection for status post cholecystomy.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a colon disorder with chronic constipation. 

5.  Entitlement to service connection for a colon disorder with chronic constipation.

6.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C. 

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for hysterectomy with bilateral salpingo oophorectomy.

9.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for pregnancy.

10.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for fibrocystic breast disease.

11.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As will be discussed below, the Board has recharacterized the issues regarding entitlement to VA compensation for status post cholecystomy, a colon disorder with chronic constipation, and hepatitis C as separate issues involving new and material evidence to reopen previously denied claims for compensation pursuant to 38 U.S.C.A. § 1151 and entitlement to service connection for those disorders.  

The Board notes that the Veteran's claim for service connection for a hysterectomy with bilateral salpingo oophorectomy was previously considered and denied in a January 1994 rating decision.  The issue of entitlement to service connection for migraines was also previously considered and denied in an October 1995 rating decision.  As such, those issues have been adjudicated as whether new and material evidence has been submitted to reopen the claims for service connection.  However, the evidence associated with the claims file since the issuance of the January 1994 and October 1995 rating decisions includes additional service treatment records. Such records were previously unavailable and indicate that the Veteran had been assessed in April 1980 as having an early intrauterine pregnancy with a cyst versus an ectopic pregnancy.  She was also given a provisional diagnosis of ovarian cyst that same month.  Later in April 1980, she was described as being about eight weeks pregnant with a question of intrauterine pregnancy versus ectopic pregnancy, which had apparently been diagnosed as intrauterine pregnancy on ultrasound.  In addition, the Veteran was seen in April 1979 at which it was time it was noted that there was a questionable concussion.

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for a hysterectomy with bilateral salpingo oophorectomy and for migraines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Board observes that the Veteran is in receipt of monthly disability benefits from the Social Security Administration (SSA).  In this regard, an October 2001 VA treatment record indicated that she was receiving such benefits.  She also reported that she was receiving SSA disability benefits in a November 2008 written statement.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

In regards to the back disorder, the Board notes that the service treatment records received by VA in February 2005 show that the Veteran injured her back in March 1980 when she fell down steps.  She was diagnosed at that time with a lumbar strain.  Such evidence supports her contention that she injured her back in a fall down the stairs while in service.  In addition, post-service records document her as having back problems.  Indeed, she had injections for lumbar radiculopathy in February 2005, and there was a MRI showing changes at L4-5.  In view of the foregoing, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any and back disorders that may be present.  The Board does note that the Veteran has failed to appear for prior VA examinations.  However, as this case is already being remanded for further development, the Board concludes that she should be provided another opportunity to undergo an examination. 

In addition, an October 2001 VA treatment record indicates that the Veteran had been in a motor vehicle/motorcycle accident at age 29 and was reported to have suffered multiple injuries including her back.  Thus, an attempt should be made to obtain and associate with the claims file any medical records associated with that accident, as they could prove pertinent to the issue on appeal. 

In regards to her residuals of hysterectomy, the Board notes that service treatment records show that the Veteran was treated for gynecological complaints in April 1980.  She later underwent a hysterectomy after her separation from service.  In view of the foregoing, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of the residuals of a hysterectomy and salpingo oophorectomy that may be present.

With respect to migraines, the Veteran's service treatment records do indicate that she had a questionable concussion in 1979, and her post-service medical records document current migraines.  Moreover, the evidence suggests that her migraines could be aggravated by treatment for other claimed disorders, to include interferon treatment for hepatitis C and Premarin treatments for status post hysterectomy residuals.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of the any migraines that may be present.

In addition, the Board finds that it is necessary to remand the issues of whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for pregnancy and for fibrocystic breast disease (previously denied in January 1994).  The Board notes that the Veteran was never provided adequate notice in connection with those particular issues.  Indeed, she has not been clearly advised of the reasons for the previous denials of her claims for those disorders. See Kent v. Nicholson, 20 Vet. App. 1 (U.S. Vet. 2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial). The Board notes that a July 2005 letter was limited to the issues of service connection for a back disorder and whether new and material evidence had been submitted to reopen a previously denied claim for service connection for hepatitis C.  The only other notice letters included a May 2005 letter addressing the back claim and a general letter advising her of the Dingess provisions.  Thus, a remand is necessary to provide the Veteran with proper notice in connection with her application to reopen her claims for service connection for pregnancy and for fibrocystic breast disease.   

Furthermore, in regards to the issue of service connection for pregnancy, the RO previously denied the claim as not being a disability for which service connection can be granted.  However, the Veteran appears to be arguing that the pregnancy was tubal and resulted in complications of bleeding and miscarriage.  In light of those assertions, the Board finds that she should be given the opportunity to clarify the specific disorder or residual of the pregnancy for which she is seeking service connection. 

Finally, in regards to the issues pertaining to status post cholecystomy, a colon disorder, and hepatitis C, the Board notes that the Veteran has previously claimed entitlement to compensation for these disorders under 38 U.S.C.A. § 1151 as a result of VA surgery on her gallbladder (cholecystomy) in December 1992.  They were denied pursuant to 38 U.S.C.A. § 1151 in a March 1995 prior final decision.  She now appears to be attempting to reopen this previously denied claim, as demonstrated in a February 2005 statement, but also appears to be alleging service connection for these disorders in this same document.  

The current December 2005 rating decision on appeal cited to the prior final denial of the 38 U.S.C.A. § 1151 claims in denying direct service connection for the three disorders on the basis that new and material evidence had not been submitted.  The Board notes that a claim for entitlement to benefits under 38 U.S.C.A. § 1151 is a separate claim from one for service connection.  Thus, the new and material standard would not apply to the service connection claim based on the prior denial.  There is no prior final denial of service connection for her claimed conditions of status post cholecystomy, a colon disorder, and hepatitis C.  

Based on the foregoing, it appears that the RO has adjudicated these separate claims for entitlement to service connection and 38 U.S.C.A. § 1151 claims as one single claim.  For this reason, the Board finds that it is necessary to separate these issues and remand them for the RO to adjudicate them separately following any appropriate development.  

The Board also notes that the service treatment records that were received in February 2005 do include complaints of a gastrointestinal nature with symptoms that include nausea, vomiting, and diarrhea in 1979.  The Veteran also had a possible ectopic pregnancy noted in April 1980.  In a statement submitted in August 2005, she alleged entitlement to service connection for the hepatitis C as a result of a miscarriage of a pregnancy that began in service.  Essentially, she is alleging that she had hepatitis C as a result of receiving medical treatment in Germany for an ectopic pregnancy, which occurred while she was still on active duty.  She has indicated that she had required blood transfusions at that time.  

In support of her hepatitis C claim, the Veteran submitted photos from an ultrasound dated on November 4, 1980, from Robert-Bosch-Krankenhaus, apparently a hospital where she was treated in Germany.  To date, no other records from this hospital were obtained, as they failed to respond to a request for evidence.  However, in light of the need to remand this matter, another attempt should be made to obtain such records.  Additionally, the Board finds that examination of the claimed issues regarding the cholecystomy, colon disorder, and hepatitis C, is warranted in light of the evidence of apparent gastrointestinal problems shown in the service treatment records.  

Finally, the Board observes that additional evidence has been received, namely VA medical records, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the Veteran has been provided a proper notice letter in connection with her application to reopen the claims for service connection for pregnancy and for fibrocystic breast disease.  The letter should also clarify what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claims. Kent, 20 Vet. App. 1 (2006). 

In addition, the letter should request that the Veteran clarify the residuals of the pregnancy for which she is claiming service connection.

2.  The RO should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if the records are not available.

3.  The RO should send a letter to the Veteran and request that she identify the names, addresses, and dates of treatment for all healthcare providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for her claimed disorders, that are not already of record, to include any additional records from Robert-Bosch-Krankenhaus hospital in Germany and any records in conjunction with a motorcycle accident she was in around the age of 29.  The Veteran should provide all necessary written releases for these records.  All responses and/or records should be associated with the claims folder.  If any of the identified records cannot be obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran did injure her back in service in March 1980 when she fell down stairs.  She was documented as having a lumbar strain at that time.

The examiner should identify all current back disorders.  For each diagnosis identified, the examiner should indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including her injury and symptomatology in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any migraines that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran was documented as having a questionable concussion in April 1979

The examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including her symptomatology in service.  If not, the examiner should indicate whether it is at least as likely as not the Veteran has migraines that were caused by or permanently aggravated by her treatment, including medication, for hepatitis C and residuals of a hysterectomy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.   The Veteran should be afforded a VA examination to determine the nature and etiology of any colon and gallbladder disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran was documented as having gastrointestinal problems in 1979.

The examiner should identify all current colon and gallbladder disorders.  For each diagnosis identified, the examiner should indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including her injury and symptomatology in service.

If a current diagnosis is not related to service, the examiner should indicate whether there is any additional disability following medical treatment furnished by VA, including gallbladder surgery in 1992.  The examiner should also comment as to whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hepatitis C that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran was documented as having abdominal complaints in 1979 and a possible ectopic pregnancy in April 1980.  She has contended that she had a miscarriage and blood transfusions later in 1980.

The examiner should indicate whether it is at least as likely as not that the Veteran has hepatitis C that is causally or etiologically related to the Veteran's military service, including her symptomatology and treatment in service.

If a current diagnosis is not related to service, the examiner should indicate whether there is any additional disability following medical treatment furnished by VA, including gallbladder surgery in 1992.  The examiner should also comment as to whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a hysterectomy and bilateral salpingo oophorectomy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran was documented as having abdominal complaints in 1979 and a possible ectopic pregnancy in April 1980.  She has contended that she had a miscarriage and blood transfusions later in 1980.

The examiner should identify all current residuals of the Veteran's hysterectomy and bilateral salpingo oophorectomy and indicate whether those procedures and any residuals thereof are at least as likely as not that the residuals are causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority, to include readjudicating the claims for entitlement to service connection for pregnancy and fibrocystic breast disease on a new and material basis, and if necessary, to include readjudicating the claims for compensation for status post cholecystomy, colon condition and hepatitis C based on 38 U.S.C.A. § 1151 on a new and material basis.  The RO should also adjudicate separate claims for service connection for the three latter disorders on a de novo basis.  If the RO finds that evidence has been received to reopen any previously denied claim, it should proceed with any further development indicated, to include examination.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental SOC.  The Veteran and her representative must then be afforded an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


